Citation Nr: 1700432	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for aseptic necrosis of the left hip, status post left hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1976 to November 1979.  The Veteran also served in the Army Reserve (Reserve) with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA)

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the RO in Winston-Salem, North Carolina.  The August 2011 rating decision, in pertinent part, denied service connection for aseptic necrosis of the left hip, status post left hip replacement (hereinafter "left hip disability"), to which the Veteran filed a Notice of Disagreement (NOD) in October 2011.  The RO subsequently issued a Statement of the Case (SOC) in June 2013, and the Veteran filed a substantive appeal, via VA Form 9, in July 2013 as to the denial of service connection for the left hip disability.

In August 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files as to ensure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Service-Connection for Aseptic Necrosis of the Left Hip, Status Post Left Hip Replacement

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Throughout this appeal, the Veteran has contended that the left hip disability, which required hip replacement surgery, is due to injuries sustained during service.  Specifically, the Veteran testified at an August 2016 Board videoconference hearing that the first left hip injury occurred during active service after a fall in July 1979, and that, shortly thereafter in August 1979, the Veteran dropped a .50 caliber machine gun on the left hip during training.  The Veteran testified that medical treatment was sought in both instances and were documented in the service treatment records.  Further, the Veteran testified that no other trauma occurred to the left hip since the 1979 incidents and prior to the January 1986 hip replacement surgery.  The Veteran also testified that doctors have proffered that trauma, alcoholism, or the hydrocortisone the Veteran was taking for bee stings could have caused the aseptic necrosis to the left hip.  Additionally, in the October 2011 NOD, the Veteran advanced that the years of heavy lifting required as a Combat Engineer and the physical training while in service caused or contributed to the current left hip disability.

The Veteran was provided with a VA examination in July 2011.  Per the VA examination report, the VA examiner was only asked to provide a medical opinion as to whether the left hip disability was related to the Veteran's Reserve training.  The VA examination report referenced a November 1986 treatment record reflecting that the hip replacement surgery occurred earlier that year in January 1986, and that a doctor's note instructed the Veteran to refrain from long distance walking or running, prolonged standing, and repeated stomping or squatting.  Because this November 1986 treatment record did not specify the source or date of the injury to the Veteran's left hip, the VA examiner wrote that it was not possible, without resorting to mere speculation, to determine whether the left hip disability had its onset during the Veteran's Reserve service.  

While the VA examiner in July 2011 acknowledged the July 1979 injury reflected in the service treatment records, it is unclear whether the VA examiner also considered the August 1979 injury when attempting to formulate a medical opinion.  Moreover, it is unclear whether the VA examiner considered whether the left hip disability might have had its onset during the Veteran's active service, and not just during Reserve service.  For the foregoing reasons and in light of the Veteran's statements in the October 2011 NOD regarding the July 2011 VA examination, remand is necessary for a medical nexus opinion.

As noted above, the Veteran served in the Army Reserve.  Prior to the August 2011 rating decision, the RO only requested service treatment records from the U.S. Army, which did not include the Veteran's service personnel records.  Additionally, the RO did not request service personnel or medical records pertaining to the Veteran's service in the Reserve.  As there is a possibility that the left hip disability for which the Veteran is seeking service connection may have developed during Reserve duty, personnel and medical records should be obtained to help determine the periods of ACDUTRA and INACDUTRA the Veteran attended.  If the Veteran attended ACDUTRA, service connection may be available for both injury and diseases incurred or aggravated during the duty period.  38 C.F.R. § 3.6(a) (2016).  If the Veteran attended INACDUTRA, service connection is available for injury, but is not available for diseases other than an acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  Id.  Further, the Veteran's Reserve treatment (medical) records would assist in determining whether the Veteran complained of and/or received treatment for the claimed left hip disability during Reserve training.  As the outstanding Reserve records could be helpful in developing the issues on appeal, the RO should attempt to ensure that all of the Veteran's Reserve personnel and treatment (medical) files are associated with the record by contacting the appropriate agency.  38 C.F.R. § 3.159 (2016).

At the August 2016 Board videoconference hearing, the Veteran indicated that he was receiving medical treatment for the left hip disability at the VA Medical Center (VAMC) in Salisbury, North Carolina; however, no VA treatment (medical) records have been associated with the file.  VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the issue of service connection for aseptic necrosis of the left hip, status post left hip replacement, is REMANDED for the following actions:

1.	Contact the appropriate service entity and request that the Veteran's complete U.S. Army Reserve service personnel and medical documentation be obtained for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

2.	Associate with the record any VA treatment records pertaining to the treatment of the Veteran's left hip disability, including that provided at the Salisbury, North Carolina, VAMC.

3.	Then schedule a VA examination to address the relationship, if any, between the current left hip disability and active service and/or periods of ACDUTRA and/or INACDUTRA.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should advance the following opinion:


Is it as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed left hip disability had its onset during, or was otherwise causally or etiologically related, to a period of active service and/or a period of ACDUTRA or INACDUTRA?

In rendering an opinion, the VA examiner should address the Veteran's contentions and the evidence of record that indicate the left hip disability may be due to a left hip injury sustained after a fall in July 1979, dropping a .50 caliber machine gun on the left hip in August 1979, the hydrocortisone the Veteran was taking for bee stings, the years of heavy lifting required as a Combat Engineer, and the physical training while in service

The term "as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.

4.	Then, readjudicate the issue of entitlement to service connection for aseptic necrosis of the left hip, status post left hip replacement.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






